DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 26 April 2022.
The amendment filed 26 April 2022 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claims 1, 3, 5, 11, 12, and 16 were amended in the amendment filed 26 April 2022.
Claims 2, 4, 9, and 10 were cancelled in the amendment filed 26 April 2022.
Claim 22 added in the amendment filed 26 April 2022.
Claims 1, 3, 5-8, 11-18, 20, and 22 are pending before the Office and currently examined.
Specification
The amendment filed 12 February 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: newly submitted ¶¶ 0001 and 0128-0131 contain subject matter not previously disclosed and discussed in detail below. Amended ¶ 0001 adds a claim of foreign priority to foreign document KR 10-2020-0015059. The Examiner notes the filing date of KR 10-2020-0015059 indicated in ¶ 0001 is 07 February 2020, which is after the instant filing date of 05 February 2020. A claim of priority cannot be to an application filed after the instant application, as the claim of foreign priority is not filed prior to the instant application. Amended ¶¶ 0128-0131 adds significant content to the disclosure of the instant application. However, per MPEP 2163.07 II., “a claim of foreign priority does not serve to incorporate the content of the priority document in the application” and thus “applicant may not rely on the disclosure of that document to support correction of an error in the pending U.S. application”. Thus, the newly added material of the broadly recited range of sizes of the first through hole arrangement region, the specific electrical breakdown at high AC voltage (¶ 0128), the specific description of virtual lines (¶ 0129) along with description of bent regions, columns and rows, and path and terminal arrangement (¶¶ 0129-0131) are not supported by the original disclosure of the instant application as they were not described in the specification filed on the filing date of the instant application. Should applicant desire to claim the benefit of the filing date of the prior application and foreign applications, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. to file a continuation-in-part (CIP) application.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 3, 5-8, 11-18, 20, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation of “a first hole arrangement region which does not include any of the plurality of first electrodes” (lines 23-24), and subsequently recites “intervals between the plurality of first electrodes disposed along a first direction are equal to each other… [and] intervals between the plurality of first electrodes disposed along a second direction perpendicular to the first direction are equal to each other” (lines 29-33). The first limitation requires an area of the substrate which does not include any electrodes (see instant specification e.g. Figs. 7-12), while the latter limitations require the electrodes to be equally spaced (i.e. equal intervals between individual electrodes) in mutually perpendicular first and second directions. This configuration of the hole arrangement region not including the plurality of first electrodes while also having equally spaced first and second electrodes in mutually perpendicular directions is not described in the original specification nor show, and thus constitutes new matter. 
Similarly, newly submitted claim 22 recites “the intervals… along the first direction and the intervals… along the second direction are equal to each other”. Given that there exists the first hole arrangement region, and no description of equal spacing among the intervals in the first and second directions, this limitation constitutes new matter.
Claims 3, 5-8, 11-18, 20, and 22 are rejected as being dependent upon rejected claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-8, 11-18, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “a first hole arrangement region which does not include any of the plurality of first electrodes” (lines 23-24), and subsequently recites “intervals between the plurality of first electrodes disposed along a first direction are equal to each other… [and] intervals between the plurality of first electrodes disposed along a second direction perpendicular to the first direction are equal to each other” (lines 29-33). The first limitation requires an area of the substrate which does not include any electrodes (see instant specification e.g. Figs. 7-12), while the latter limitations require the electrodes to be equally spaced (i.e. equal intervals between individual electrodes) in mutually perpendicular first and second directions. The first limitation prevents the latter limitation from being possible as there exists an area (i.e. the claimed first hole arrangement region) where the interval between the electrodes on opposing sides of the area (first hole arrangement region) do not have the same interval as other electrodes in the same direction. Thus, it is unclear how both limitations can be satisfied simultaneously. 
Similarly, newly submitted claim 22 recites “the intervals… along the first direction and the intervals… along the second direction are equal to each other”. Given that there exists the first hole arrangement region, it is unclear how there is equal spacing/intervals between the electrodes in the first and second direction, and thus claim 22 is similarly indefinite for the reasons set forth above.
For purposes of examination, the Examiner will interpret the limitations of claims 1 and 22 as being open to similar configurations/spacing shown in Applicant’s original drawings.
Claims 3, 5-8, 11-18, 20, and 22 are rejected as being dependent upon rejected claim 1, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim 5 recites the limitation "the insulating insertion member" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6-8 are rejected as being dependent upon rejected claim 5, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 11, 12, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jovovic et al. (WO 2018/108195 A1; translation and citations provided in 371 National Stage Entry corresponding to US 2020/0075830 A1; hereinafter “Jovovic”).
Regarding claims 1 and 22, Jovovic teaches a thermoelectric module (abstract, Figs. 1-7) comprising: 
a first metal substrate including a first through hole (heat transfer device 42 with recess 46a in Fig. 6, taught as being made of metal; ¶¶ 0038 and 0077-0078. The recess 46a of Fig. 6 is taught as a blind hole, but Jovivic explicitly teaches the recesses of the heat transfer devices can be formed of blind holes or through holes, and thus it would have been obvious to form the recess as a through hole as explicitly contemplated and taught by Jovovic; see ¶¶ 0039 and 0078) 
a first insulating layer including a second through-hole disposed on the first substrate (any of carrier substrates 16a-d; ¶¶0032-0033 and 0077-0078 The carrier substrates are shown in Figs. 2-3 and 6 including a through hole/recess 20a-d, corresponding to the claimed “second through hole”; ¶ 0078); 
a first electrode part disposed on the first insulating layer and including a plurality of first electrodes (see metallic connectors 38 shown in Fig. 5, and described as being on the first carrier and second carrier substrates. See annotated Fig. 6 below showing the location of the plurality of first electrodes; ¶ 0004, 0049-0051, and 0076. The connectors/electrodes shown in Fig. 3 also correspond to the plurality of first electrodes claimed and described above); 
a plurality of thermoelectric legs disposed on the first electrode part (semiconductors 12; ¶¶ 0065-0068 and 0076-0078); 
a second electrode part disposed on the plurality of thermoelectric legs and including a plurality of second electrodes (metallic connectors 38 on carrier substrate 14 shown in Fig. 5 and annotated Fig. 6 below; ¶¶ 0004, 0049-0051, and 0076); 
a second insulating layer disposed on the second electrode part (carrier substrate 14; ¶¶ 0032-0033 and 0077-0078); and
a second metal substrate disposed on the second insulating layer (heat transfer device 30 including metal; ¶¶ 0038 and 0077-0078) and including a third through-hole (recess 44a shown as a through hole in Figs. 1-3 and 6; ¶ 0078), 

    PNG
    media_image1.png
    518
    1030
    media_image1.png
    Greyscale

wherein the first metal substrate and the first insulating layer include an effective region in which the first electrode part is disposed and a peripheral region formed outside the effective region (see e.g. region of 42/16a in Figs. 2-3 showing the effective region where the plurality of first electrodes are located and the peripheral region outside the effective region corresponding to the area delineated with to 26a/b/c), 
wherein the second metal substrate and the second insulating layer include an effective region in which the second electrode part is disposed and a peripheral region formed outside the effective region (see e.g. region of 40/14 which would correspond to 42/16a in Figs. 2-3 showing the effective region where the electrodes of 16a are located, and the peripheral region outside corresponding to the area delineated with to 26a/b/c),
2Serial No. 16/782,295Docket No. DANA-0177	Reply to Office Action dated wherein the first through-hole and the second through-hole are disposed in the effective region of the first metal substrate and the first insulating layer (see placement of second through hole 20a in Fig. 3, which is aligned with the first through hole 46a in Fig. 3 and modified above; ¶ 0078), 
wherein the first through-hole, the second through-hole and the third through-hole are formed at positions corresponding to each other (Fig. 6), 
wherein the first metal substrat
wherein intervals between the plurality of first electrodes, disposed along a first direction are equal to each other (see this configuration of Jovovic Fig. 3 matches that shown in the instant specification at Figs. 7-12, and thus in light of the rejection under 35 USC §112(b) above, is interpreted to correspond to the claimed limitation), 
wherein intervals between the plurality of first electrodes disposed along a second direction perpendicular to the first direction are equal to each other (see this configuration of Jovovic Fig. 3 matches that shown in the instant specification at Figs. 7-12, and thus in light of the rejection under 35 USC §112(b) above, is interpreted to correspond to the claimed limitation), 
wherein the second through hole is spaced apart from the first electrode which is closest to the second through-hole (see spacing apart of the through hole 20a and the closest electrodes in Fig. 3), 
wherein a diameter of the first through-hole on a surface facing the plurality of thermoelectric legs among both surfaces of the first metal substrate is smaller than a diameter of the third through-hole on a surface facing the plurality of the thermoelectric legs among both surfaces of the second metal substrate (see smaller diameter of recess 46a in the first substrate corresponding to the first through hole compared to the diameter of through hole 44a in the second metal substrate surface facing the thermoelectric legs 12 as claimed; Fig. 6), and 
3Serial No. 16/782,295Docket No. DANA-0177Reply to Office Action datedwherein the diameter of the first through-hole and a diameter of the second through-hole correspond to each other (see diameters aligning in order to accommodate fastening member 22a and thus “correspond” to each other as claimed; ¶ 0078).
Furthermore, regarding limitations recited in instant claim 22, Jovovic is considered to teach the limitation of the intervals between the plurality of first electrodes disposed along the first direction and the intervals between the plurality of first electrodes disposed along the second direction are equal to each other (see this configuration of Jovovic Fig. 3 matches that shown in the instant specification at Figs. 7-12, and thus in light of the rejection under 35 USC §112(b) above, is interpreted to correspond to the claimed limitation).
Regarding claim 3, Jovovic teaches the thermoelectric module of claim 1, and further teaches an insulating insertion member disposed in the third through-hole (support device 52 integral with the carrier substrates 14/16a and surrounding the fastening means 22a, interpreted to correspond to the claimed “insulating insertion member disposed in the third through hole”; Fig. 6 and ¶ 0079).  
Regarding claim 5, Jovovic further teaches a coupling member disposed among the first through-hole, the second through- hole, the third through-hole and the insulating insertion member (fastening means 22a; ¶ 0078 and Fig. 6).  
Regarding claim 11, Jovovic further teaches the diameter of th
Regarding claim 12, Jovovic teaches the thermoelectric module of claim 11, and further teaches a fourth through-hole formed in the peripheral region of the first metal substrate (see e.g. 20b).  
Regarding claim 16, Jovovic further teaches the second metal substrate and the second insulating layer include a second hole arrangement region which does not include any of the plurality of second electrodes (see white region surrounding 20a in Fig. 3, where there exists a corresponding area in the second metal substrate/second insulating layer 40/14 based on the configurations of Figs. 1-3 and 6), and the second hole arrangement region is a space formed by lines connecting surfaces closest to the third through-hole among surfaces of the second electrodes which are closest to the third through-hole and are disposed adjacent to each other (see lines of the closest electrodes shown in Fig. 3, where analogous lines would exist for the electrodes on substrate 16/40, and thus defining the space of the aforementioned second hole arrangement region), and the first hole arrangement region and the second hole arrangement region are formed at positions corresponding to each other (see Figs. 1-3 and 6).  
Claims 6-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jovovic as applied to claim 5 above, and further in view of Horio (US 2009/0236087 A1; hereinafter “Horio”).
Regarding claims 6-7 and 17-18, Jovovic teaches the thermoelectric module of claims 1 and 5, the limitations of which are set forth above. While Jovovic teaches the first insulating layer includes plastic (¶ 0032), Jovovic is silent to the first insulating layer includes a resin and an inorganic filler.  
Horio teaches thermoelectric devices (abstract). Horio teaches the substrate of these devices can include an insulating layer, and that both can be formed of an epoxy resin with a filler of aluminum powder for high thermal conductivity with an electric insulating property (¶¶ 0030, 0080).
The devices of Jovovic and Horio are analogous references in the field of thermoelectric devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and form the substrate/insulating material from that taught by Horio, e.g. epoxy resin with aluminum powder filler, in order to improve the thermal conductivity of the layer (Horio ¶ 0030), and because the selection of known materials based upon their suitability for their intended use supports a prima facie obviousness determination (see MPEP 2144.07). The modification would necessarily result in the insulating layer including the epoxy resin and inorganic filler of aluminum as recited in instant claims 6-7.
Furthermore, regarding claims 17-18, Jovovic teaches a third insulating layer disposed between the first metal substrate and the first insulating layer, as it would have been obvious to one of ordinary skill in the art to include additional insulating layer between the first insulating layer and the metal substrate as an additional insulating layer amounts to duplication of parts to achieve the same purpose of insulation; the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 124 USPQ 378, 380 (CCPA 1960). Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; see MPEP 2144.04 VI. B). As this would be a duplication of the first insulating layer and materials above, the third insulating layer would also include a resin and an inorganic filler (see above), wherein the first insulating layer and the third insulating layer include same materials (see above).  
Regarding claim 8, modified Jovovic teaches the thermoelectric module of claim 7, and further teaches the first metal substrate includes another first hole arrangement region (see e.g. area around 20b in Fig. 3).  
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jovovic as applied to claim 12 above, and further in view of Chu (US 2012/0132242 A1; hereinafter “Chu”).
Regarding claims 13-14, Jovovic teaches the module of claim 12, the limitations of which are set forth above. Jovovic is silent to the area of the second metal substrate is smaller than the area of the first metal substrate, and a ratio of the area of the second metal substrate to an area of the first metal substrate ranges from 0.5 to 0.95.
Chu teaches thermoelectric modules (abstract); Chu teaches heat flux is increased by from a larger end to a smaller surface at the opposite end, resulting in quick concentration of heat flux at the smaller area (paragraph 0032 and Fig. 2C).
The devices of Jovovic and Chu are analogous references in the field of thermoelectric modules. The Examiner notes the only difference between the claimed invention and the prior art is the relative sizing of the substrates, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jovovic and form the first substrate to be larger than the second substrate depending on which side is the hot side and which side is the cold side, in order to concentrate heat flux at the smaller surface, as taught above by Chu. The modification would necessarily result in the claimed substrate size configuration, and overlapping the claimed range, as one of ordinary skill in the art would recognize different sizes would create different heat flux rates, as taught above by Chu (see ¶¶ 0032, 0035, and 0037; see MPEP 2144.05 I.).
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jovovic in view of Chu as applied to claim 13 above, and further in view of Zaglio (WO 2015/001523 A1; hereinafter “Zaglio”).
Regarding claim 15, Jovovic teaches the thermoelectric module of claim 13, the limitations of which are set forth above. While Jovovic is silent to another second metal substrate spaced apart from the second metal substrate, the Examiner notes that the use of multiple thermoelectric modules is well known and extensively used in the art to allow for increased cooling or power generation, as taught for example by Zaglio (Fig. 4, ¶¶ 0063-0067). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jovovic and include additional thermoelectric modules to result in multiple devices for increased cooling or power generation, as taught above by Zaglio, thereby resulting in a second device with a second substrate, and therefore spaced apart multiple second substrates, as recited in instant claim 15. Additionally, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; see MPEP 2144.04 VI. B.).
Regarding claim 20, Jovovic teaches a power generation apparatus (abstract; ¶ 0007) comprising the thermoelectric module according to claim 1 (see above). However, Jovovic is silent to a cooling unit connected to the first metal substrate of the thermoelectric module and including a through-hole, wherein the through-hole of the cooling unit is formed at a position corresponding to the first through-hole, and a coupling member is disposed on the through-hole of the cooling unit.  
Zaglio teaches thermoelectric modules (abstract, Figs. 3 and 7), where the substrates (i.e. plates 14, 16; paragraphs 0025-0026) are bound together using attachment elements (30; paragraphs 0048-0055) in order to firmly enclose the thermoelectric elements (pairs of P-N) between the substrates (paragraph 0049). Zaglio shows the holes in the substrates (plates 14, 16) extend completely through the substrates (Figs. 3-4) for attachment to an element for thermoelectric conversion (Fig. 4). Zaglio additionally teaches the substrates are formed of metal (paragraphs 0025-0026), and the thermoelectric device includes a cooling unit (i.e. heat sink 80) for cooling the outer plate when the device is in operation (paragraph 0077). Zaglio further teaches the cooling unit includes through holes matching the other through holes using the same attachment elements (see Figs. 3 and 7).
The devices of Jovovic and Zaglio are analogous references in the field of thermoelectric modules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jovovic and include a cooling unit of a heat sink formed on the first metal substrate further away from the attached element to be heated or cooled in order to allow for cooling of the outer substrate creating the temperature differential of the thermoelectric device, as taught above by Zaglio. The modification would necessarily result in a cooling unit coupled with the first metal substrate and the coupling member being positioned within the cooling unit, with the through hole of the cooling unit at a position corresponding to the first through hole (see Zaglio Figs. 4 and 7), as recited in instant claim 20.
Response to Arguments
Applicant's arguments filed 26 April 2022 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection, necessitated by applicant’s amendments. Jovovic teaches the features of amended claim 1. Applicant’s arguments which pertain to the instant objections and rejections are answered below.
Applicant argues on page 8 that the withdrawal of the objection to the specification is requested as the present amendments to the claims do not contain new matter, thus obviating the grounds for objection. The Examiner respectfully disagrees. There were two issues previously raised: first, an objection to the preliminary amendment filed 12 February 2020 for the introduction of new matter into the specification (i.e. disclosure), and second, a rejection under 35 USC § 112(a) for the introduction of new matter into the claims. While the amendments to the claims overcomes the previous basis for rejection under 35 USC § 112(a), the response filed 26 April 2022 did not cancel the new matter that was added to the specification on 12 February 2020, and thus the objection to the specification is maintained.
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726